TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-09-00531-CR


Clark Ken Hussman, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT

NO. CR2008-529, HONORABLE DIB WALDRIP, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's appointed counsel filed a frivolous appeal brief on March 16, 2010. 
Appellant promptly informed the Court that he wished to exercise his right to file a pro se brief.  See
Anders v. California, 386 U.S. 738, 744 (1967).  On May 6, 2010, the Court ordered that appellant
be provided a free copy of the appellate record.  A copy of the reporter's record was mailed to
appellant on July 19, 2010.
Appellant's second motion for extension of time to file his pro se brief is granted. 
Appellant is ordered to tender his pro se brief or other written response to counsel's brief no later
than October 8, 2010.  No further extension of time will be granted.

It is ordered September 2, 2010

Before Justices Patterson, Puryear and Henson
Do Not Publish